Citation Nr: 1108868	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  08-23 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder, to include bipolar disorder, posttraumatic stress disorder (PTSD), anxiety and depression.

2.  Entitlement to service connection for a psychiatric disorder, to include bipolar disorder, PTSD, anxiety and depression.

3.  Entitlement to a total rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1981 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota which, in pertinent part, denied the Veteran's request to reopen his claim for service connection for an acquired psychiatric disorder.  His claim for TDIU was also denied.

The Veteran testified before the undersigned Acting Veterans Law Judge at a July 2010 Travel Board hearing.  A hearing transcript has been associated with the claims file.

Additional evidence pertinent to the claim on appeal was submitted in September 2010 and subsequent to the issuance of the May 2010 supplemental statement of the case (SSOC).  This evidence was not accompanied by a waiver of RO consideration.  However, such a waiver is not required as the Board has reopened the Veteran's claim for service connection for bipolar disorder and has remanded the remaining claims.  See 38 C.F.R. § 20.1304 (2010).

The issues of entitlement to service connection for an acquired psychiatric disorder and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a psychiatric disorder, to include bipolar disorder, was last denied in an unappealed August 2006 rating decision.

2.  Evidence received since the August 2006 rating decision is neither cumulative nor redundant of evidence previously considered, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2006 rating decision, denying service connection for a psychiatric disorder, to include bipolar disorder, PTSD, anxiety and depression, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.105(a) (2010).

2.  The criteria to reopen a claim for service connection for a psychiatric disorder, to include bipolar disorder, PTSD, anxiety and depression, are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 102, 3.156(a), 3.159 and 3.326(a) (2010).  Specific to requests to reopen a previously-denied claim for service connection, VA must provide notice that describes the basis for the previous denial, as well as the reopening criteria and the criteria for establishing the underlying claim for service connection found to be unsubstantiated in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Given the Board's favorable disposition of the petition to reopen the Veteran's previously-denied claim for service connection for a psychiatric disorder, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to this issue have been accomplished.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; see also Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Certain chronic disabilities such as psychosis and organic diseases of the nervous system are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  A preexisting injury or disease is considered aggravated by military service where there is an increase in disability during service, absent a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Aggravation will not be conceded where the preexisting condition underwent no increase in service.  38 C.F.R. § 3.306(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

New and Material Evidence Criteria

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been submitted VA looks to the evidence received since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to VA and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Petition to Reopen

An August 2006 rating decision denied the Veteran's claim for service connection for a psychiatric disorder, to include bipolar disorder, as the record was negative for evidence of a nexus between a diagnosis of bipolar disorder and service.  A notice of disagreement was not received within one year of notification of this rating decision, thus rendering it "final" under 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Evidence considered in the August 2006 rating decision included the Veteran's service treatment records, VA treatment records dated through May 2006, various private treatment notes and lay statements from the mothers of the Veteran's children.

A July 1981 service entrance examination was negative for any relevant abnormalities and the Veteran denied suffering from nervous trouble of any sort in an accompanying Report of Medical History (RMH).  He was prescribed Antabuse in July 1982.  A September 1984 Medical Examination for Separation Statement of Option indicated that the Veteran did not desire a separation examination and one was not performed.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to bipolar disorder.

The Veteran denied that he has ever suffered from a mental illness during a March 2003 VA treatment visit.

A diagnosis of bipolar disorder, mixed phase, was made in a January 2006 private discharge summary.  The Veteran had reported suffering from depression for "several years" and that he had not received treatment for the condition.  His current symptoms included mood swings, racing thoughts, periods of feeling like he was on top of the world, excessive money spending and crashing into depression.  He reported attempting suicide by overdosing in 1986.  Mental status examination noted a somewhat rapid thought process.

Two February 2006 statements from the mothers of the Veteran's children addressed the impact of his physical disabilities on his employment.

A May 2006 VA treatment note contained an assessment of bipolar disorder without psychotic symptoms.

Evidence received since the August 2006 rating decision includes a June 2009 VA examination, VA treatment records dated through March 2010 and several lay statements from the Veteran's family and friends.

A September 2007 letter from Dr. S. M., the Veteran's treating VA physician, indicated that he had been diagnosed with bipolar disorder.

In a December 2007 VA treatment note, the Veteran's treating VA psychiatrist indicated that there was no documentation of manic presentations in the records and that the Veteran's description of these episodes appeared to describe a time when he was not depressed.

During a June 2009 VA psychological examination, the Veteran reported that he underwent alcohol counseling and that he was given Article 15 during service.  Since service, he has undergone more than 20 hospitalizations for drugs and alcohol treatment.  A private psychiatrist informed him that he suffered from depression since childhood and that the Veteran reported a "bona fide" episode of mania during high school.  Following this examination and a review of the Veteran's claims file, diagnoses of bipolar disorder, not otherwise specified (NOS) with the most recent episode depressed, and polysubstance abuse in early full remission were made.  The examiner opined that it was more likely than not that the Veteran's psychiatric disorders were not caused by service but that it was likely that any preexisting psychological conditions were worsened during service.  No rationale was provided for this opinion.

During his July 2010 hearing, the Veteran testified that he experienced mood swings and was disciplined by his superior officers during service.  He had episodes of depression and mania but was not diagnosed as bipolar until he began receiving treatment at VA. 

A September 2010 statement from the Veteran's parents described several traumatic incidents he endured during childhood and the depressive episodes he suffered prior to service.  In a September 2010 letter, the Veteran's youngest sister indicated that he had mood swings prior to service and that his symptoms worsened after service.  In a September 2010 letter, a friend noted that the Veteran had mood swings and "low periods" during childhood that were worse after service.

The August 2006 rating decision denied the Veteran's claim for service connection for bipolar disorder as the record was negative for evidence of a nexus between this disorder and service.  As such, competent evidence establishing such a nexus is required to reopen the claim.

The June 2009 VA examiner opined that the Veteran's bipolar disorder preexisted service and it had worsened during service.  The September 2010 lay statements from the Veteran's friends and family, particularly the statement from his parents, suggests that he suffered from psychiatric symptoms prior to service that were worsened after service.  This evidence is new in that it was not previously of record, relate to an element of the previous denial that was found to be lacking, evidence of a nexus between the Veteran's bipolar disorder and service.  It raises a reasonable possibility of substantiating the claim.  The claim is therefore reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claim for service connection for a psychiatric disorder, to include bipolar disorder, PTSD, anxiety and depression, is reopened, and to this extent, the appeal is granted.


REMAND

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, that (1) the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Here, the Veteran underwent a psychological examination in August 2009 with the examiner finding that his bipolar disorder preexisted service and that it was more likely than not that service worsened this preexisting disorder.  However, no opinion or rationale was given as to whether such a disability represented a permanent worsening during service of a preexisting disability beyond the natural progression.  Thus, an examination is warranted to address whether any diagnosed psychiatric disorder is related to service or represents a permanent worsening of a preexisting disorder during service.

During his July 2010 hearing, the Veteran testified that he had applied for Social Security Administration (SSA) benefits.  The actual decision by SSA, and the records on which that decision was based, are not of record.  These records are potentially pertinent to the claims of entitlement to service connection.  The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

During his July 2010 hearing, the Veteran also testified that he regularly received treatment at VA for his various conditions.  VA treatment records dated through May 18, 2010 are located in the claims file.  On remand, outstanding VA medical records must be obtained.  38 U.S.C.A. § 5103A.

The Veteran reported that he was disciplined by his superior officers on several occasions due to mood swings and that he received least one Article 15 for drug use during service.  However, such service personnel records are not located in the claims file.  As these records are pertinent to the instant claims, on remand, they must be obtained.  38 U.S.C.A. § 5103A.

A May 2008 VA treatment note reflects that the Veteran reported that he had recently received in-patient treatment at Regions Hospital for depression.  A January 2006 private discharge summary from St. Joseph's Hospital revealed that the Veteran had a scheduled psychiatric appointment.  These referenced treatment records are not located in the claims file.  As these records have been adequately identified and are pertinent to the instant claims, on remand, they must be obtained.  38 U.S.C.A. § 5103A.

The Veteran's current combined disability rating of 40 percent does not meet the schedular requirement for TDIU.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  The Board acknowledges that resolution of the pending claim for service connection for a psychiatric disorder could impact consideration of his TDIU claim.  As such, the Board finds that these claims are intertwined.  Accordingly, a decision on the TDIU claim would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Make an attempt to obtain copies of the Veteran's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ), including any disciplinary records.  In doing so, contact the National Personnel Records Center (NPRC) and the Department of the Army.  Provide the NPRC, the service department or other depository with the appropriate information, as needed, showing service dates, duties, and units of assignment.  Associate all documents obtained with the claims file.  All efforts to obtain these records, and the responses received, must be documented in the claims file, and must continue until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.

2.  Obtain all outstanding records of evaluation and/or treatment of the Veteran from the St. Cloud VA Medical Center, since May 18, 2010. All records and/or responses received should be associated with the claims file.

3.  Request from SSA copies of any decision(s) and all records underlying any such decision(s) submitted or obtained in support of any claim for disability or supplemental income benefits by the Veteran.  All records/responses received should be associated with the claims file.

4.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to his appeal that is not currently of record.  Specifically request that the Veteran provide authorization to enable it to obtain all outstanding pertinent records from Regions Hospital as identified in a May 2006 VA treatment note and for St. Joseph's Hospital as identified in a January 2006 discharge summary.

If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

5.  Following the completion of 1, 2, 3 and 4 above, afford the Veteran a VA psychiatric examination, at an appropriate VA medical facility, to ascertain the nature, and etiology, of any bipolar disorder found.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to each examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination findings, medical principles, and historical records, including available service treatment records, the examiner should identify whether bipolar disorder found on examination.  The examiner should render an opinion, consistent with sound medical judgment as to whether it is at least as likely as not (50 percent or greater probability) that such a diagnosed disorder had its onset during the Veteran's active duty from August 12, 1981 to September 21, 1984.  In rendering the requested opinion, the examiner should specifically address: (a) whether any psychiatric disorder, to include bipolar, clearly and unmistakably preexisted the Veteran's entrance into service; if so, (b) whether any such disorder increased in severity in service; and, if so, (c) whether such increase in severity represented the natural progression of the condition, or was beyond the natural progress of the condition (representing a permanent worsening of such disorder).

If PTSD is diagnosed, the examiner should provide an opinion as to the stressor(s) supporting the diagnosis.  It should be specifically stated whether it is as likely as not that the Veteran's July 1984 in-service motor vehicle accident led to or aggravated any current diagnosis of PTSD.  The examiner's opinion should address the symptoms, findings, and diagnoses found in the Veteran's private treatment records, VA treatment records, any VA examinations, any lay statements in the claims file, and the July 2010 hearing testimony.

The examiner should set forth the complete rationale for any opinion expressed and conclusion reached in a printed report.  If any requested opinion cannot be given, the examiner should state the reason(s) why.

6.  To help avoid future remand, the VA must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claims remaining on appeal, in light of all pertinent evidence and legal authority.  In adjudicating the claims, all applicable theories of entitlement to service connection should be considered as appropriate and whether referral for an extraschedular TDIU is warranted under 38 C.F.R. § 4.16(b) (2010).  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


